This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, BAKER, and HOUTZ
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Paulina I. CONTRERAS
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202200026

                        _________________________

                           Decided: 16 May 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                           Military Judges:
                    Benjamin A. Robles (arraignment)
                        Glen R. Hines, Jr. (trial)

 Sentence adjudged 10 November 2021 by a special court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 40 days, and a bad-conduct discharge.

                           For Appellant:
                 Commander Kyle C. Kneese, JAGC, USN
                United States v. Contreras, NMCCA No. 202200026
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2